Alpha Natural Resources, Inc. FOR IMMEDIATE RELEASE Alpha Natural Resources Announces Results for Fourth Quarter and Full Year 2009 · Consistent operating performance and continued focus on cost control drives strong fourth quarter financial results · Alpha increases 2010 metallurgical coal shipment guidance to address strengthening market · Excellent safety performance demonstrated in the fourth quarter and full year 2009 · Alpha begins development of Marcellus shale asset in joint venture with Rice Energy, LP ABINGDON, Va., February 9, 2010—Alpha Natural Resources, Inc. (NYSE: ANR), a leading U.S. coal producer, reported fourth quarter net income of $18.0 million or $0.15 per diluted share compared to net income of $5.6 million or $0.08 per diluted share last year.The fourth quarter 2009 income from continuing operations was $20.2 million or $0.17 per diluted share compared to income from continuing operations of $33.9 million or $0.49 per diluted share in the fourth quarter of 2008.Excluding amortization of coal supply agreements, merger-related expenses and other revenue from the modification of a coal supply agreement, plus related tax effects, fourth quarter 2009 adjusted income from continuing operations was $62.1 million, or $0.51 per diluted share. Earnings before interest, taxes, depreciation, depletion and amortization (EBITDA) from continuing operations for the quarter just ended totaled $199.1 million, compared to $93.6 million in the year ago period.Excluding merger-related expenses and other revenue from the modification of a coal supply agreement, fourth quarter 2009 Adjusted EBITDA from continuing operations was $193.4 million. Quarterly Financial & Operating Highlights (millions, except per-share and per-ton amounts) Q4 2009 Q4 2008 Coal revenues $787.5 $512.8 Income from continuing operations $20.2 $33.9 Income from continuing operations per diluted share $0.17 $0.49 Netincome $18.0 $5.6 Net income per diluted share $0.15 $0.08 Adjusted income (loss) from continuing operations* $62.1 ($13.5) Adjusted income (loss) from continuing operations per diluted share* $0.51 ($0.19) EBITDA from continuing operations* $199.1 $93.6 Adjusted EBITDA from continuing operations* $193.4 $35.8 Tons of coal sold 21.3 6.2 Coal margin per ton $9.87 $16.01 All quarters have been adjusted for discontinued operations and the fourth quarter 2008 amounts have been adjusted for the adoption of ASC 470-20 on January 1, 2009.Coal revenues and coal margin per ton have been adjusted to reflect a change in the income statement presentation of gains and losses on derivatives. *These are non-GAAP financial measures.A reconciliation of adjusted income (loss) from continuing operations to income from continuing operations, and a reconciliation of both EBITDA from continuing operations and adjusted EBITDA from continuing operations to income from continuing operations are included in tables accompanying the financial schedules. MORE Alpha Natural Resources, Inc. Announces Fourth Quarter 2009 Results Page 2 “Alpha again delivered solid operating results in the fourth quarter of 2009, and our performance would have been even better had we not experienced severe winter weather in December that temporarily interrupted production and shipments at many of our operations,” said Kevin Crutchfield, Alpha’s chief executive officer.“More than six months have passed since we completed our merger with Foundation Coal, and the integrated company has consistently delivered strong operating and financial results.We remain focused on execution and operational excellence, and our consistent performance to date demonstrates the benefit of Alpha’s enhanced scale and diversification.Our safety performance during 2009 was commendable, with a record low total reportable incident rate that was well below the industry average.Alpha’s success directly reflects the dedication, focus and hard work of our entire workforce, and I would like to thank them for their continued efforts. “Demand for metallurgical coal appears to be increasing; customer discussions are ongoing; and recent indications suggest that the strength is likely to continue throughout 2010.In response to this increasing demand, we are raising our guidance for metallurgical coal shipments in 2010 to a new range of 11 million tons to 13 million tons.As the largest U.S. supplier of metallurgical coal, Alpha remains highly leveraged to this market with 38% of our planned 2010 metallurgical coal shipments yet to be priced.Combined with our expertise in blending and optimization and our ample port capacity including 41% ownership of the DTA terminal, we are well-positioned to benefit from the current momentum in the global metallurgical coal market.With regard to thermal coal, we will continue to scale our production to respond to anticipated demand, and we have adjusted our Eastern thermal shipment guidance to a range of 23 million tons to 26 million tons. Mr.
